Exhibit 10.2
 
 
GREEN ENERGY LIVE, INC.
EMPLOYMENT AGREEMENT


In conjunction with
STOCK PURCHASE ACQUISITION AGREEMENT
Of
COMANCHE LIVESTOCK EXCHANGE, LLC
By
GREEN ENERGY LIVE, INC.



THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into as of Final Closing
Date (the "Effective Date"), by and between GREEN ENERGY LIVE, INC., a Nevada
corporation (the "Parent Company"), Comanche Livestock Exchange, LLC,(the
“Company”) and DEAN CAGLE (the "Executive") (hereinafter collectively referred
to as "the parties").


WHEREAS,


The Parent Company has acquired the Company under the “STOCK PURCHASE
ACQUISITION AGREEMENT
Of COMANCHE LIVESTOCK EXCHANGE, LLC By GREEN ENERGY LIVE, INC.”.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises of the parties contained herein, the parties, intending to be legally
bound, hereby agree as follows:


1)  
Term. The term of employment under this Agreement shall be for the period
commencing on the day that the Parent Company acquires the Company (the
"Commencement Date") and ongoing until twenty-four (24) months or by Termination
under Section 4 (the "Term"), subject to a two (2) year extension.



2)  
Employment.



a)  
Position. The Executive shall be employed by the Company as the President of the
Company. The Executive shall perform the duties, undertake the responsibilities
and exercise the authority customarily performed, undertaken and exercised by
persons employed in a similar executive capacity. The Executive shall report
only to the Board of the Parent Company.

 
b)  
Obligations. The Executive agrees to devote reasonable business time and
attention to the business and affairs of the Company. The foregoing, however,
shall not preclude the Executive from serving on corporate, civic or charitable
boards or committees or managing personal investments, so long as such
activities do not interfere with the performance of the Executive's
responsibilities hereunder.  Parent Company understands Executive operates a
private cattle business and shall allow Executive to operate such private cattle
business to the extent that such other business does not materially interfere
with the operation of the Company.

 
c)  
Duties. President shall have full use of Company or Company’s cash and accounts
receivables for the purpose of reasonably maintaining and expanding the
Company’s business.



3)  
Base Salary. The Company agrees to pay or cause to be paid to the Executive a
base salary of $50,000 per year or such larger amount as the Board may from time
to time determine (the "Base Salary"). Such Base Salary shall be payable in
accordance with the Company's customary practices applicable to its executive
officers.



a)  
Expenses. All Company related expenses incurred by Executive shall be paid by
Company.

 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
b)  
Health Insurance. Executive shall continue with the Health Insurance program as
currently provided by the Company prior to the Company being acquired by the
Parent Company.



4)  
Termination.

 
a)  
Death. The Executive's employment hereunder shall terminate upon the Executive's
death.  In this unlikely event, this employment contract is assigned to Colt Lee
Cagle, son of Dean Cagle.  In the event that Colt Lee Cagle does not accept this
position, then the next person to be offered this position before any other
party is Douglas Gayle Jones, current Manager of Comanche Livestock Exchange,
LLC.

 
b)  
Disability. Either the Executive or the Company shall be entitled to terminate
the Executive's employment for "Disability" by giving the other party a Notice
of Termination (as defined below). For purposes of this Agreement, "Disability"
shall mean the Executive's inability to perform his duties for a period of 180
consecutive days as a result of physical or mental impairment, illness or
injury, and such condition, in the opinion of a medical doctor selected by the
Company and reasonably acceptable to the Executive or his legal representative,
is total and permanent.  In this unlikely event, this employment contract is
assigned to Colt Lee Cagle, son of Dean Cagle.  In the event that Colt Lee Cagle
does not accept this position, then the next person to be offered this position
before any other party is Douglas Gayle Jones, current Manager of Comanche
Livestock Exchange, LLC.

 
c)  
Cause. The Company shall be entitled to terminate the Executive's employment for
"Cause." For purposes of this Agreement, "Cause" shall mean that the Executive
(i) pleads "guilty" or "no contest" to or is convicted of an act which is
defined as a felony under federal or state law, or engages in willful misconduct
which could reasonably be expected to harm the Company's business or its
reputation. For this purpose, an act or failure to act shall be considered
"willful misconduct" only if done, or omitted to be done, by the Executive in
bad faith and without a reasonable belief that such act or failure to act was in
the best interests of the Company.

 
d)  
Good Reason. The Executive may terminate his employment hereunder for "Good
Reason" by delivering to the Company (i) a Preliminary Notice of Good Reason (as
defined below), and (ii) not earlier than 30 days from the delivery of such
Preliminary Notice of Good Reason, a Notice of Termination. For purposes of this
Agreement, "Good Reason" shall mean the occurrence of any of the following
without the Executive's prior written consent:

 
A.  
the failure to continue in the hired role of the Company;

 
B.  
a material diminution in the Executive's duties, or the assignment to the
Executive of duties materially inconsistent with, or the failure to assign to
the Executive duties which are materially consistent with, his duties,
positions, authority, responsibilities and reporting requirements as set forth
in Section 2 of this Agreement, or the assignment of duties which materially
impair the Executive's ability to function as the Chairman and Chief Executive
Officer of the Company;

 
C.  
a reduction in or a material delay in payment of the Executive's total cash
compensation and benefits from those required to be provided in accordance with
the provisions of this Agreement;

 
D.  
the Company, the Board or any person controlling the Company requires the
Executive to be based outside of the United States, other than on travel
reasonably required to carry out the Executive's obligations under this
Agreement; or

 
E.  
the failure of the Company to obtain the assumption in writing of its obligation
to perform this Agreement by any successor to all or substantially all of the
assets of the Company not later than the effective date of a merger,
consolidation, sale or similar transaction; provided, however, that "Good
Reason" shall not include acts not taken in bad faith which are cured by the
Company in all respects not later than 30 days from the date of receipt by the
Company of a written notice from the Executive identifying in reasonable detail
the act or acts constituting "Good Reason" (a "Preliminary Notice of Good
Reason") or acts taken by the Company to reassign the Executive's duties and/or
titles to another person or persons if the Executive has suffered a physical or
mental infirmity which renders him unable to substantially perform his duties
under this Agreement, provided that any such acts may be taken by the Company
only after receiving an opinion of a physician reasonably acceptable to the
Executive or his legal representative stating that there is no reasonable
likelihood that the Executive will be able to return to full‐time employment
with the Company performing his duties hereunder within 180 days. A Preliminary
Notice of Good Reason shall not, by itself, constitute a Notice of Termination.

 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
e)  
Voluntary; Retirement. The Executive may terminate his employment hereunder at
any time and for any reason other than Good Reason or Disability (or for no
reason) by giving the Company a Notice of Termination. Such voluntary
termination shall be a "Retirement" and such termination shall not be deemed a
breach of this Agreement.

 
f)  
Notice of Termination. For purposes of this Agreement, a "Notice of Termination"
shall mean a notice which indicates the specific termination provision in this
Agreement relied upon and which sets forth in reasonable detail, if applicable,
the facts and circumstances claimed to provide a basis for termination of the
Executive's employment under the provision so indicated. For purposes of this
Agreement, no purported termination of employment which requires a Notice of
Termination shall be effective without such Notice of Termination. The
Termination Date (as defined below) specified in such Notice of Termination
shall be no less than two weeks from the date the Notice of Termination is
given; provided, however, that (i) if the Executive's employment is terminated
by the Company due to Disability, the date specified in the Notice of
Termination shall be at least 30 days from the date the Notice of Termination is
given to the Executive and (ii) if the Executive terminates his employment in
accordance with Subsection 4(f) of this Agreement, the date specified in the
Notice of Termination shall be at least 30 days from the date the Notice of
Termination is given to the Company.

 
g)  
Termination Date. "Termination Date" shall mean the date of the termination of
the Executive's employment with the Company and specifically (i) in the case of
the Executive's death, his date of death; (ii) in the case of a termination of
the Executive's employment for Cause, the relevant date specified in Section 4
of this Agreement; (iii) in the case of the expiration of the Term of this
Agreement in accordance with Section 1, the date of such expiration; and (iv) in
all other cases, the date specified in the Notice of Termination.



5)  
Compensation Upon Termination of Employment.  If Executive is terminated by the
Company, Company shall pay two (2) months compensation, at the last base rate
paid prior to termination.



6)  
Employee Covenants.

 
a)  
Unauthorized Disclosure. The Executive shall not, during the term of this
Agreement and thereafter, make any Unauthorized Disclosure. For purposes of this
Agreement, "Unauthorized Disclosure" shall mean disclosure by the Executive
without the prior written consent of the Board to any person, other than an
employee of the Company or a person to whom disclosure is reasonably necessary
or appropriate in connection with the performance by the Executive of his duties
as an executive officer of the Company, of any confidential information relating
to the business or prospects of the Company including, but not limited to, any
confidential information with respect to any of the Company's customers,
products, methods of distribution, strategies, business and marketing plans and
business policies and practices, except (i) to the extent disclosure is or may
be required by law, by a court of law or by any governmental agency or other
person or entity with apparent jurisdiction to require him to divulge, disclose
or make available such information or (ii) in confidence to an attorney or other
advisor for the purpose of securing professional advice concerning the
Executive's personal matters provided such attorney or other advisor agrees to
observe these confidentiality provisions. Unauthorized Disclosure shall not
include the use or disclosure by the Executive, without consent, of any
information known generally to the public or known within the Company's trade or
industry (other than as a result of disclosure by him in violation of this
Subsection 6(a)). This confidentiality covenant has no temporal, geographical or
territorial restriction.

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
b)  
Non Competition. During the Non‐Competition/No‐Raid Period described below, the
Executive shall not, directly or indirectly, in the continental United States of
America, without the prior written consent of the Company, own, manage, operate,
join, control, be employed by, consult with or participate in the ownership,
management, operation or control of, or be connected with (as a stockholder,
partner, or otherwise), any business, individual, partner, firm, corporation or
other entity that competes, directly or indirectly, with the Company or any
affiliate of the Company; provided, however, that the "beneficial ownership" (as
that term is defined in Rule 13d‐3 under the Exchange Act) by the Executive
after his termination of employment with the Company, either individually or as
a member of a "group" for purposes of Section 13(d)(3) under the Exchange Act
and the regulations promulgated thereunder, of not more than two percent (2%) of
the voting stock of any publicly‐held corporation shall not be a violation of
this Agreement.

 
c)  
Non‐Solicitation. During the Non‐Competition/No‐Raid Period described below, the
Executive shall not, either directly or indirectly, alone or in conjunction with
another person, interfere with or harm, or attempt to interfere with or harm,
the relationship of the Company, its subsidiaries and/or affiliates, with any
person who at any time was an employee, customer or supplier of the Company, its
subsidiaries and/or affiliates or otherwise had a business relationship with the
Company, its subsidiaries and/or affiliates.

 
d)  
For purposes of this Agreement, the "Non‐Competition/No‐Raid Period" means the
period the Executive is employed by the Company plus one year thereafter.

 
e)  
Remedies. The Executive agrees that any breach of the terms of this Section 6
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach and/or threatened breach and/or continued breach by the Executive
and/or any and all persons and/or entities acting for and/or with the Executive,
without having to prove damages, in addition to any other remedies to which the
Company may be entitled at law or in equity. The terms of this Subsection 6(d)
shall not prevent the Company from pursuing any other available remedies for any
breach or threatened breach hereof, including but not limited to the recovery of
damages from the Executive. The Executive and the Company further agree that the
provisions of the covenants not to compete and solicit are reasonable and that
the Company would not have entered into this Agreement but for the inclusion of
such covenants herein. Should a court or arbitrator determine, however, that any
provision of the covenants is unreasonable, either in period of time,
geographical area, or otherwise, the parties hereto agree that the covenants
should be interpreted and enforced to the maximum extent which such court or
arbitrator deems reasonable.



7)  
Indemnification.

 
a)  
The Company agrees that if the Executive is made a party, or is threatened to be
made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a "Proceeding"), by reason of the fact that he
is or was a director, officer or employee of the Company or is or was serving at
the request of the Company as a director, officer, member, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether or not the
basis of the Proceeding is the Executive's alleged action in an official
capacity while serving as a director, officer, member, employee or agent, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent legally permitted or authorized by the Company's certificate of
incorporation or bylaws or resolutions of the Company's Board of Directors or,
if greater, by the laws of the incorporation state of Company, against all cost,
expense, liability and loss (including, without limitation, attorneys' fees,
judgments, fines, ERISA excise taxes or other liabilities or penalties and
amounts paid or to be paid in settlement) reasonably incurred or suffered by the
Executive in connection therewith, and such indemnification shall continue as to
the Executive even if he has ceased to be a director, member, employee or agent
of the Company or other entity and shall inure to the benefit of the Executive's
heirs, executors and administrators. The Company shall advance to the Executive
all reasonable costs and expenses incurred by him in connection with a
Proceeding within 20 calendar days after receipt by the Company of a written
request for such advance. Such request shall include an undertaking by the
Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses; provided that the amount of such obligation to repay shall be limited
to the after‐tax amount of any such advance except to the extent the Executive
is able to offset such taxes incurred on the advance by the tax benefit, if any,
attributable to a deduction realized by him for the repayment.

 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
b)  
Neither the failure of the Company (including its Board of Directors,
independent legal counsel or stockholders) to have made a determination prior to
the commencement of any Proceeding concerning payment of amounts claimed by the
Executive under Section 7(a) above that indemnification of the Executive is
proper because he has met the applicable standard of conduct, nor a
determination by the Company (including its Board of Directors, independent
legal counsel or stockholders) that the Executive has not met such applicable
standard of conduct, shall create a presumption in any judicial proceeding that
the Executive has not met the applicable standard of conduct.

 
c)  
The Company agrees to continue and maintain a directors' and officers' liability
insurance policy covering the Executive, until such time as actions against the
Executive are no longer permitted by law, with terms and conditions no less
favorable than the most favorable coverage then applying to any other senior
level executive officer or director of the Company.



8)  
Successors and Assigns.

 
a)  
This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns and the Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. The term "the Company" as
used herein shall include any such successors and assigns. The term "successors
and assigns" as used herein shall mean a corporation or other entity acquiring
or otherwise succeeding to, directly or indirectly, all or substantially all the
assets and business of the Company (including this Agreement) whether by
operation of law or otherwise.

 
b)  
Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by the Executive, his beneficiaries or legal representatives,
except by will or by the laws of descent and distribution. This Agreement shall
inure to the benefit of and be enforceable by the Executive's legal personal
representative.



9)  
Reserved.



10)  
Notice. For the purposes of this Agreement, notices and all other communications
provided for in the Agreement (including the Notice of Termination) shall be in
writing and shall be deemed to have been duly given when personally delivered or
sent by registered or certified mail, return receipt requested, postage prepaid,
or upon receipt if overnight delivery service or facsimile is used, addressed as
follows:





If to Company:
 
Green Energy Live, Inc.
Attention: Karen Clark
1740 44th Street, Suite 5-230
Wyoming, MI  49519
 
If to Executive:
 
Dean Cagle
Comanche Livestock Exchange, LLC
Highway 67/377
Comanche, Texas 76442
 
 

 
 
 
5

--------------------------------------------------------------------------------

 
 

 
11)  
Settlement of Claims. The Company's obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any circumstances, including, without limitation, any set‐off,
counterclaim, recoupment, defense or other right which the Company may have
against the Executive or others.



12)  
Survivorship. Except as otherwise set forth in this Agreement, the respective
rights and obligations of the Executive and the Company hereunder shall survive
any termination of the Executive's employment.



13)  
Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to n writing
and signed by the Executive and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.



14)  
Governing Law / Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to the choice of
law rules utilized in that jurisdiction.  The venue shall be Comanche County,
Texas..



15)  
Severability. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.



16)  
Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto and supersedes all prior agreements, if any, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof. This Agreement may be executed in one or more
counterparts.



17)  
Company Representation. The Company represents and warrants that it has obtained
or will obtain any corporate approvals which are necessary for the Company to
enter into and implement this Agreement.



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.


“Executive”
     
“Company”
   
Dean Cagle
     
Green Energy Live, Inc.
                  /s/ Dean Cagle   07/24/2009   /s/ Karen Clark    07/24/2009  
 
Date
 
Karen Clark
CEO
 
Date




